Per Curiam: This suit was commenced before a justice of the peace, and from the judgment rendered against him defendant prayed and perfected an appeal to the circuit court. At the May term of the circuit court, a rule was laid upon defendant, who was appellant in that court, to give an additional appeal bond by the first day of August next thereafter, and the cause continued to the ensuing August term. Although ample opportunity was afforded for that purpose, the rule to file an additional appeal bond was never complied with. The cause was continued to the ensuing November term, when it was dismissed for non-compliance with the rule. It was within the discretion of the court to require defendant to give an additional appeal bond, and there was no error in dismissing his appeal for a non-compliance with the rule. No error appearing in the record, the judgment will be affirmed. Judgment affirmed.